Citation Nr: 1731609	
Decision Date: 08/07/17    Archive Date: 08/16/17

DOCKET NO.  15-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for right shoulder disabilities, to include as secondary to a service-connected left shoulder disability. 

2.  Entitlement to service connection for a traumatic brain injury (TBI), to include memory loss, to include as secondary to a service-connected left shoulder disability.

3.  Entitlement to service connection for a cognitive disorder, NOS, to include as secondary to a service-connected left shoulder disability.

4.  Entitlement to service connection for vertigo/traumatic Meniere's disease, to include as secondary to a service-connected left shoulder disability.

5.  Entitlement to service connection for a left knee disability, to include as secondary to a service-connected left shoulder disability.




REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to August 1985.

This matter is on appeal from a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

In November 2014, the Veteran requested a videoconference hearing before a Veterans Law Judge.  See VA Form 9.  However, in a July 2017 pre-hearing conference, it was noted that the Veteran would withdraw his request for a videoconference hearing if his above listed claims were either granted or remanded. Given the favorable nature of the Board's decision herein, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016). 

Appeals must be considered in docket number order, but may be advanced if good or sufficient cause is shown.  38 U.S.C.A. § 7107 and 38 § 20.900(c) (2016).  At the prehearing conference in July 2017, such good or sufficient cause was shown and thus the motion to advance the appeal on the Board's docket is granted.

The issue of entitlement to service connection for vertigo/traumatic Meniere's disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The injuries to the Veteran's right shoulder and left knee, TB with memory loss, and cognitive disorder, NOS, are the proximate cause of a motor vehicle accident caused by his service-connected left shoulder disability. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for right shoulder disabilities have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016). 

2.  The criteria for service connection for a TBI, to include memory loss, have been met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

3.  The criteria for service connection for a cognitive disorder, NOS have been met. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

4.  The criteria for service connection for a left knee disability have been met.        38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014).  Service connection may alternatively be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2016).  In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Proximate cause is defined as "that which, in a natural and continuous sequence, unbroken by any efficient intervening cause, produces injury, and without which the result would not have occurred."  Forshey v. West, 12 Vet. App. 71, 73-74 (1998) (quoting Black's Law Dictionary 1225 (6th ed.1990)), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002); Thomas v. Nicholson, 21 Vet. App. 418 (2006) (discussing the Board's treatment of proximate causation), aff'd, 227 F. App'x 895 (Fed. Cir. 2007).  

In the instant case, the Veteran is asserting that his service-connected left shoulder disability was the proximate cause of a motor vehicle accident (MVA) that resulted in additional disabilities.  He reports hitting a rumble strip while attempting to merge his motorcycle to the side of a roadway.  See October 2016 Dr. J. L., MD Correspondence.  He reports the contact with the rumble strip caused his already weakened left shoulder to release his "grip" on the handlebar resulting in him flying off the vehicle.  Overall, he asserts that, but for, his service-connected left shoulder disability, he would have been able to maintain control of his vehicle and avoid injury.  See November 2014 VA Form 9.

Turning to the record, both the first and second elements of Wallin are established.  VA examiners confirmed diagnoses for a cognitive disorder, NOS; TBI; right shoulder scope decompression and distal clavicle resection and broken collar bone, status post-surgical repair; and left knee patellafemoral pain syndrome.  See June 2013 and October 2014 Examination Reports.  Further, he is service connected for left shoulder post-operative residuals of an acromioclavicular separation.  

As to the third element of nexus, the experts of record have confirmed that the Veteran's current disabilities are the result of a 2012 MVA.  See June 2013 and October 2014 VA Examination Reports and September 2015 and October 2016 Dr. J. L., MD Correspondence.  That said, the remaining pertinent question is whether his left shoulder disability was the proximate cause of the MVA.  

As to negative evidence, the VA opinions of record are insufficient to form the basis of a denial.  See June 2013 and October 2014 VA Examinations and December 2016 Director of C&P Opinion.  None of these opinions address the Veteran's pre-MVA reports of experiencing decreased "grip strength" and "grip" weakness following the prolonged "gripping" of objects.  See March 2006 VAMC Treatment Records.  Such a discussion is critical as the Veteran's primary contention is that his left shoulder was too weak to maintain a "grip" and therefore prevent his MVA.

Comparatively, positive evidence includes treatment records that verify the Veteran's reports that prior to his MVA he generally suffered from pain and decreased "grip strength."  Id.  These records also highlight that his symptoms worsened with prolonged exertion.  Additionally, the Veteran's private physician Dr. L. opined that his MVA was at least as likely as not partially caused by his service-connected left shoulder disability.  Dr. L. essentially explained that his left shoulder was simply too painful and weak to maintain or regain control over his motorcycle while crossing over the "rumble strips."  Dr. L. cited to in-person examination, clinical record review and diagnostic testing.  The Board finds Dr. L.'s opinion highly probative and in line with treatment medical records which reveal the Veteran had pain and lessened "grip strength" prior to the MVA. 

In sum, the record contains positive opinions which correlate the Veteran's currently diagnosed disabilities to an MVA.  A physician has opined that the Veteran's service-connected left shoulder disability was the proximate cause of this MVA.  The record is silent as to sufficiently probative medical evidence to the contrary.  As such, the medical evidence in this case is, at minimum, in equipoise regarding the issue of whether the Veteran's currently diagnosed cognitive disorder, NOS; TBI; left knee and right shoulder disabilities are related to his service-connected left shoulder disability.  Service connection is warranted.  

The Board acknowledges that the record contains an eye witness report suggesting that the Veteran was negligent in merging from the roadway prior to his MVA.  See Official Police Report.  However, the Board finds this report to be less probative than the Veteran's statements as his account is supported by official police photographic evidence taken immediately after the incident.  Therefore, in light of the record, and in affording the Veteran the full benefit-of-the-doubt, his claims for service connection for these disabilities are granted on a secondary basis.  See 38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

As the aforementioned claims for service connection are herein granted any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for right shoulder disabilities is granted.

Entitlement to service connection for a TBI is granted.

Entitlement to service connection for a cognitive disorder NOS is granted.

Entitlement to service connection for a left knee disability is granted.


REMAND

For clarification purposes, the Board notes that the above grant of service connection for TBI was predicated solely on the June 2013 VA Mental Disorders Disability Benefits Questionnaire (DBQ).  Although within this DBQ the examiner confirmed the existence of a TBI no actual TBI examination was conducted.  Notably, on pages 31 and 38 of the report, the examiner directed that the TBI DBQ of record be disregarded as the RO did not request such an examination.  

That said, the omission of this TBI DBQ is problematic as it also addresses the existence of vertigo and Meniere's disease.  In this regard, the record is currently unclear as to whether the Veteran truly has either disability.  Specifically, although VAMC Minneapolis treatment records note his reports of experiencing vertigo and vertigo like symptomatology no clear diagnosis is provided.  Given, the clinical notation of vertigo like symptomatology and the lack of sufficient evidence to verify if a true disability exists a remand for examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of his claimed vertigo and/or Meniere's disease.  The claims file must be made available to the examiner for review of the case.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  All tests and studies deemed necessary should be conducted.  After reviewing the claims folder, including this entire Remand, and examining the Veteran the examiner must:

a. Indicate whether the Veteran has, or had during the appeal period, vertigo and/or Meniere's disease.  The examiner must discuss the Veteran's treatment medical records notations of vertigo and or Meniere's disease like symptomatology.  See 2013 through 2016 VAMC Minneapolis Records. 

b. If vertigo and or Meniere's disease is/are present, provide an opinion whether it is at least as likely as not (50 percent probability or more) that vertigo and or Meniere's disease was/were caused by the 2012 MVA, which caused a TBI, right shoulder disability, and left knee disability.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions and a discussion of the facts and medical principles involved should be provided.  If the examiner is unable to provide an opinion he or she should explain why.

2. Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


